Citation Nr: 0704075	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-10 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center VAMC) in Palo 
Alto, California 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Doctors 
Medical Center from July 2, 2003 to July 22, 2003.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION


The veteran served on active duty from October 1976 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by the Fee Services 
Section of the Department of Veterans Affairs (VA) Medical 
Center in Palo Alto, California, which denied the veteran's 
claim of entitlement to payment or reimbursement for the cost 
of private medical expenses incurred at Doctors Medical 
Center from July 2, 2003, to July 22, 2003.  The veteran 
subsequently appealed that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Review of the record discloses that the veteran has not been 
notified of the provisions of the VCAA.  Thus, the Board 
finds that this matter is remanded to the originating agency 
for notification under the VCAA.  

The veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred at Doctors Medical Center from July 2, 2003, to July 
22, 2003.  He essentially contends that the treatment he 
received at that facility was on an emergent basis and that a 
VA medical facility was not feasibly available to him at the 
time of his admission.  The veteran is seeking reimbursement 
or payment of the cost of unauthorized medical services under 
the Veteran's Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-1003 (2006) 
or under 38 U.S.C.A. § 1728 (West 2002).  

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.  
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.  

In the instant case, the record shows that the veteran was 
seen at the emergency room at Indian Rock clinic the morning 
of July 2, 2003, with complaints of diffuse pain; he also 
complained of pain and dizziness for the past 2 days.  Later 
that morning, he was transferred to Sonoma Community Hospital 
with diffuse pain and left leg cellulitis.  The assessment 
was acute renal failure and possible rhabdomyolias.  Later 
that day, he was transferred to Doctors Medical Center for 
further evaluation and treatment.  

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  As a 
starting point, the hospital records from Doctors Medical 
Center l for the period from July 2, 2003, to July 22, 2003, 
are not on file.  Complete records from Indian Rock Clinic 
and Sonoma Community Hospital on July 2, 2003 are also not of 
record.  These records are essential to this claim and must 
be obtained.  38 U.S.C.A. § 5103A (b).  

In addition, the statement of the case (SOC), issued on 
January 25, 2004, indicates that on July 7, 2003, Doctors 
Medical Center requested transfer of the veteran to VA and 
was advised that there were no beds available.  There is no 
document of record in the MAS file which confirms that 
correspondence.  The question that needs to be addressed is 
whether a medical emergency still existed at the point when 
the private facility stated that the veteran could be 
transferred.  While the SOC indicated that the claim was 
approved to stabilization only; it is not clear as to whether 
(and when) the veteran reached a point of stabilization.  To 
clarify these matters, a medical opinion must be obtained.  
See 38 U.S.C.A. § 5103A (d).  

Moreover, the veteran's claim was denied based on a finding 
that VA facilities were feasibly available to provide the 
care that was provided at Doctors Medical Center.  The Board 
notes, however, that there is no specific information in the 
veteran's Medical Administration Service (MAS) file regarding 
the geographic accessibility of the nearest VA medical 
facility.  In addition, the Board notes that there is also no 
specific medical evidence establishing whether the nearest VA 
medical facility was capable of providing the specific type 
of treatment required by the veteran during his period of 
hospitalization at Doctors Medical Center in July 2003.  
There was also no discussion on the reasonableness of 
traveling to a VA facility in light of the veteran's medical 
condition.  These questions must be addressed by a VA 
physician in order to properly adjudicate the veteran's 
claim.  

For these reasons, the Board concludes that this case must be 
remanded to the VA HCS so that this facility can provide more 
detailed information regarding the accessibility of the 
nearest VA facility, and obtain a medical opinion addressing 
whether the nearest VA facility was capable of providing the 
veteran with appropriate medical care at the time of his July 
2003 hospitalization.  

For these reasons, the case is REMANDED to the VA HCS for the 
following actions: 

1.  The Palo Alto VA Health Care System 
must ensure that all notification and 
development action required by the VCAA 
is completed.  Specifically, the Palo 
Alto VA HCS must notify the claimant and 
the claimant's representative of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
veteran's claim for reimbursement for 
unauthorized medical expenses; (2) that 
VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  A copy of this 
notification must be associated with the 
MAS file.  

2.  VA should take appropriate action to 
secure the records of hospital treatment 
the veteran received at Indian Rock 
Clinic and Sonora Community hospital on 
July 2, 2003, and from Doctors Medical 
Center from July 2, 2003, to July 22, 
2003, by following the procedures set 
forth in 38 C.F.R. § 3.159 (2006).  All 
development efforts should be documented.  

3.  The VA Palo Alto HCS should provide a 
copy of the correspondence from DMC 
requesting transfer of the veteran, and 
of the notification that there were no 
beds available.  (A copy of a report of 
contact is adequate.)

4.  The VA Health Care System should 
obtain specific information regarding the 
geographic accessibility of the nearest 
VA medical facility to the veteran's 
home, and associate that information with 
the claims folder.  In particular, the VA 
HCS should ascertain the distance between 
the nearest VA facility and the veteran's 
home, the distance between Doctors 
Medical Center and the veteran's home, 
and the distance between the nearest VA 
medical facility and Doctors Medical 
Center.  

5.  The VA HCS should also arrange for 
the medical records from the veteran's 
July 2003 hospitalization to be reviewed 
by an appropriate VA physician.  That 
physician should offer an opinion as to 
whether or not the nearest VA facility 
was capable of providing the specific 
type of care required by the veteran 
during his July 2003 hospitalization.  
The physician should offer an opinion as 
to whether: 

(a)  The veteran could have safely been 
transferred from Doctors Medical Center 
to a VA medical facility on July 2, 2003, 
or thereafter.

b. If it is determined that the veteran 
could have been safely transferred, the 
physician should state the date on which 
such transfer could have been made.  In 
addressing this question, the physician 
must include a discussion of the evidence 
on file and must specifically indicate 
whether the treatment at Doctors Medical 
Center from July 2, 2003, to July 22, 
2003, was a continued medical emergency 
of such a nature that the veteran could 
not have been safely discharged or 
transferred to a VA or other Federal 
facility; and, if applicable, state at 
what point the veteran reached a point of 
stabilization.  

c. The physician should state whether the 
relative distance of travel involved in 
going to a VA facility, especially in 
light of the veteran's medical condition 
made it necessary for the veteran to 
continue to be treated at the Non-VA 
facility.    

6.  The VA HCS should address the 
following questions below, as well as all 
other criteria listed in 38 C.F.R. 
§ 17.1002:

a.  Was the veteran enrolled in the VA 
health care system and had he received 
medical services within the 24-month 
period prior to the emergency treatment?

b.  Is the veteran financially liable for 
the treatment?

c. Does the veteran have coverage under a 
health-plan contract for any of the 
emergency treatment?


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


